Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 5-8 are allowed.
In regard to claim 1, the prior art does not teach or render obvious a first electrical signal propagation shield provided in a position that overlaps with the first electrodes as viewed in a perpendicular direction perpendicular to the first surface of the
substrate, the first electrical signal propagation shield being arranged within the substrate; and a second electrical signal propagation shield that is arranged within the substrate such that the second electrical signal propagation shield is disposed between the first and second surfaces in the perpendicular direction, the second electrical signal propagation shield being provided in a position that does not overlap with the first electrodes as viewed in the perpendicular direction, avoiding a position that overlaps an area where the second electrode is arranged as viewed in the perpendicular direction and in the combination as claimed.
	Claims 2 and 5-8, further limit allowable claim 1, and, therefore, are also allowable.

	Additional pertinent art includes:
	Rohner et al. (US Publication 2016/0161292) which discloses a capacitive liner encoder with first and second coupling electrodes and shielding that surrounds these 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFF W NATALINI/Primary Examiner, Art Unit 2896